Citation Nr: 0914138	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  03-28 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for seizures, to include 
as due to undiagnosed illness or other qualifying, chronic 
disability pursuant to 38 U.S.C. § 1117.

2.	Entitlement to service connection for dizziness, to 
include as due to undiagnosed illness or other qualifying, 
chronic disability pursuant to 38 U.S.C. § 1117.

3.	Entitlement to service connection for headaches or head 
pain, to include as due to undiagnosed illness or other 
qualifying, chronic disability pursuant to 38 U.S.C. § 
1117.

4.	Entitlement to service connection for depression, to 
include as due to undiagnosed illness or other qualifying, 
chronic disability pursuant to 38 U.S.C. § 1117.

5.	Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness or other qualifying, 
chronic disability pursuant to 38 U.S.C. § 1117.

6.	Entitlement to a compensable evaluation for a fracture of 
the left 5th finger.

7.	Entitlement to an initial evaluation in excess of 10 
percent for residuals of right knee arthroscopy.

8.	Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

9.	Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease.

10.	Entitlement to a total 
disability evaluation based upon individual 
unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1971 
to November 1971, December 1973 to April 1974 and from 
February 1977 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2003, March 2004 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2009 hearing conducted at the RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in June 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran 
with a personal hearing before the Board.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.

The issues of entitlement to service connection for seizures, 
dizziness, headaches/head pain, depression and memory loss, 
entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease, residuals of right knee 
arthroscopy and chondromalacia of the right knee and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the March 2009 Board hearing, prior to the promulgation of 
a decision in the appeal, the Veteran withdrew the appeal of 
the issue of entitlement to a compensable evaluation for a 
fracture of the left 5th finger.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to a compensable 
evaluation for a fracture of the left 5th finger. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant has withdrawn the 
issue of entitlement to a compensable evaluation for a 
fracture of the left 5th finger; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this issue and the appeal is 
dismissed.


ORDER

The issue of entitlement to a compensable evaluation for a 
fracture of the left 5th finger is dismissed.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claims on appeal.

First, on preliminary review of the record on appeal, the 
Board finds that despite being sent numerous VCAA letters 
throughout this appeal, the Veteran has not received proper 
VCAA notice concerning the specific issue of entitlement to 
an increased evaluation for chondromalacia of the right knee.  
Accordingly, the Board concludes that this issue must be 
remanded for compliance with the required notice and duty to 
assist provisions because it would be potentially prejudicial 
to the Veteran if the Board were to proceed with a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
As the Board cannot rectify this procedural deficiency on its 
own, see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

In addition to a lack of VCAA notice on one of the Veteran's 
issues on appeal, the Board finds that there are outstanding 
private and VA treatment records which are pertinent to the 
issues being remanded by the Board.

The Board observes the Veteran indicated in a July 2008 VA 
Form 21-4138, Statement in Support of Claim, and at the March 
2009 Board hearing, that he receives treatment at the Topeka 
VA Medical Center (VAMC).  However, a review of the record 
reveals that VA treatment records generated after August 2007 
are not associated with the claims file.  Records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered in the constructive possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the 
Board has identified outstanding VA records pertinent to the 
appellant's current claims on appeal, VA must undertake 
efforts to acquire such documents as these records may be 
material to his claim; a reasonable effort should be made to 
obtain such records.  See 38 U.S.C.A. § 5103A(b).

In addition, the July 2008 statement by the Veteran indicates 
he receives primary treatment through a private physician in 
Manhattan, Kansas.  Records related to this treatment are 
also not included in the claims file, though it is unclear 
for what conditions the Veteran receives private medical 
treatment.  Thus, on remand, the AOJ should attempt to 
retrieve these records.

In addition, the Veteran contends he is entitled to an 
increased initial evaluation for his service-connected 
lumbosacral strain with degenerative disc disease (DDD), 
currently evaluated as 40 percent disabling.  At the March 
2009 Board hearing, the Veteran asserted that his service-
connected lumbar spine disorder has increased in severity 
since his July 2005 VA examination.  As such, a new VA 
examination is therefore warranted.  See 38 C.F.R. § 3.159 
(2008); see also VAOPGCPREC 11-95 (1995) (a new examination 
is appropriate when there is an assertion of an increase in 
severity since the last examination).

Further, the Veteran contends that he is entitled to service 
connection for seizures, dizziness, headaches/head pain, 
depression and memory loss, to include as due to a qualifying 
chronic disability (or undiagnosed illness) under 38 C.F.R. § 
3.317 (2008).

Relevant laws and regulations provide that compensation may 
be paid to a Persian Gulf Veteran who exhibits objective 
indications of chronic disability due to undiagnosed 
illnesses or combination of undiagnosed illnesses that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more before December 31, 2011 
following such service.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317; 71 Fed. Reg. 242, 75669-75672 (Dec. 18, 
2006).  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf Veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 includes an undiagnosed illness, which is defined as 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms, to include, but not limited to, 
fatigue, signs or symptoms involving skin, headaches, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychologic signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317.  The undiagnosed illness must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a)(1)(i).  A chronic 
disability for purposes of 38 U.S.C.A. § 1117 is one that has 
existed for 6 months or more, including disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period.  38 C.F.R. § 3.317(a)(3).

In the present case, the Veteran's VA treatment records 
indicate he suffers from symptoms of seizures, dizziness, 
headaches, depression and memory loss of greater than six 
month duration.  However, there is conflicting evidence of 
record to indicate whether some, or all, of the claimed 
conditions are due to a diagnosed or undiagnosed illness.  In 
this regard, the Board notes that a February 2004 
neurological examination found the Veteran to suffer from 
seizure disorder of recent onset.  However, an October 2004 
VA treatment note indicates theta activity with sharp wave 
activity in awake and drowsy states, but not in deep sleep, 
which is indicative they are not of epileptiform in nature.  

Further, with regards to depression, a September 2004 VA 
treatment record indicates the Veteran suffers from probable 
depression, though he denied any specific symptoms.  In 
addition, the February 2004 neurological examination report 
indicates the Veteran does not have memory loss, but rather 
forgetfulness and concentration problems due to major 
depression.  However, the Board notes no definitive diagnosis 
of major depression has been rendered.

Additionally, since the Veteran has not asserted that any of 
these symptoms began while he was serving on active duty, the 
Board must consider whether seizures, dizziness, 
headaches/head pain, depression and/or memory loss, if not 
due to a diagnosed illness, have manifest to a degree of 10 
percent or more.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 71 
Fed. Reg. 242, 75669-75672 (Dec. 18, 2006).  Under such 
circumstances, additional medical evidence is needed to 
properly adjudicate these claims.  More specifically, a VA 
examination should be provided which discusses the nature of 
the Veteran's chronic symptoms as well as whether any of 
these symptoms are due to a diagnosed disability or disease, 
including a seizure and/or major depressive disorder.  This 
examination should be completed following receipt of any 
outstanding medical records.

Finally, the Veteran's claim for TDIU is impacted by the 
outcome of his service connection and increased rating 
claims, and therefore, the TDIU claim is inextricably 
intertwined with the other claims on appeal.  The United 
States Court of Appeals for Veterans Claims has held that all 
issues "inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
TDIU claim is "inextricably intertwined" with the service 
connection and increased ratings claims, the TDIU claim must 
also be remanded to the AOJ in accordance with the holding in 
Harris.

Accordingly, the case is REMANDED for the following action:

1.	Issue a VCAA notice letter to the Veteran, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), specific to 
the claims for an increased evaluation for 
chondromalacia of the right knee.  The 
letter must: (i) advise him of the type of 
evidence needed to substantiate these 
claims; (ii) apprise him of the evidence 
he must submit; and (iii) apprise him of 
the evidence VA will obtain.  See also 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.	Contact the Veteran and request he 
complete VA Form 21-4142, Authorization 
and Consent to Release Information to VA, 
for all private treatment records relevant 
to the disabilities at issue.  In 
particular, the Veteran should be 
requested to provide information related 
to his treatment from a private physician 
in Manhattan, Kansas.  The AOJ should then 
obtain any relevant treatment records 
identified by the Veteran.

3.	Obtain any outstanding VA records for 
treatment for the Veteran's claimed 
disabilities.  Specifically, records 
related to the Veteran's treatment at the 
Topeka, Kansas, VAMC after August 2007 
must be associated with the claims file.  
Efforts to obtain these records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified and this should 
be documented for the record.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2008).

4.	Following receipt of any outstanding 
treatment records, schedule the Veteran 
for a VA examination for the purpose of 
ascertaining the nature and etiology of 
any chronic symptoms of seizures, 
dizziness, headaches/head pain, depression 
and memory loss.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner and the 
examination report should reflect that 
such a review was accomplished.  The 
examiner should identify and describe in 
detail any objective evidence of the 
Veteran's claimed seizures, dizziness, 
headaches/head pains, depression and 
memory loss.  The examiner should then 
render an opinion as to whether it is more 
likely than not (more than 50 percent 
probability), less likely than not (less 
than 50 percent probability), or at least 
as likely as not (50-50 probability) that 
any objectively demonstrated symptoms of 
each claimed condition are attributable to 
a known clinical diagnosis(es).  If the 
examiner finds that the Veteran's symptoms 
are attributable to a known clinical 
diagnosis, he/she should identify the 
diagnosis(es) and provide an opinion as to 
whether such diagnosis(es) is more likely 
than not (more than 50 percent 
probability), less likely than not (less 
than 50 percent probability), or at least 
as likely as not (50-50 probability), 
etiologically related to the Veteran's 
military service.  A detailed rationale 
should be provided for any opinions 
expressed.

5.	Schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected lumbosacral strain with 
DDD.  The claims folder, including a copy 
of this REMAND, must be made available to 
the examiner for review, and the record 
should indicate that such a review was 
accomplished.  All indicated tests should 
be performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the Veteran, the 
examiner should provide a response to all 
of the following:  

i.	The examiner should provide specific 
findings as to the range of motion of 
the thoracolumbar spine.  Any pain 
during range of motion testing should 
be noted, and the examiner should 
accurately measure and report where 
any recorded pain begins and ends 
when measuring range of motion.  The 
examiner should also note whether 
there is any objective evidence of 
weakness, excess fatigability, and/or 
incoordination associated with the 
Veteran's lumbar spine disability.  
If observed, the examiner should 
specifically comment on whether the 
Veteran's range of motion is 
affected, and if possible, provide 
the additional loss of motion in 
degrees.  The examiner should also 
state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.  

ii.	After considering the Veteran's 
documented medical history, the 
examiner should identify all 
impairments associated with the 
Veteran's DDD of the lumbar spine, 
including any associated neurological 
impairment or bladder, bowel, or 
sexual dysfunction.  With regard to 
any neurological disability resulting 
from the service-connected back 
disability, the specific nerve(s) 
affected should be specified, 
together with the degree of paralysis 
caused by service-connected 
disability.  

iii.	The examiner should document the 
number of weeks, if any, during the 
past 12 months, that the Veteran has 
had "incapacitating episodes," 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician."  

6.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claims based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


